             Case:20-01947-jwb         Doc #:305 Filed: 09/14/2020       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN



 In re                                                Chapter 11

 BARFLY VENTURES, LLC., et al.1,                      Case No. 20-01947
                                                      Hon. James W. Boyd
                                                      (Jointly Administered)

                         Debtors.


                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 14, 2020 I filed (i) the Monthly Fee Statement of Sugar

Felsenthal Grais & Helsinger, LLP for Compensation for Services Rendered & Reimbursement of

Expenses as Counsel to the Official Committee of Unsecured Creditors for August 2020, (ii) the

Monthly Fee Statement of Jaffe Raitt Heuer & Weiss, P.C. for Compensation for Services Rendered

& Reimbursement of Expenses as Counsel to the Official Committee of Unsecured Creditors for

August 2020, and (iii) the Monthly Fee Statement of Amherst Consulting, LLC for Compensation

for Services Rendered & Reimbursement of Expenses as Financial Advisor to the Official

Committee of Unsecured Creditors for August 2020 (collectively, the “Monthly Fee Statements”)




1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).



4959043.v1
             Case:20-01947-jwb        Doc #:305 Filed: 09/14/2020           Page 2 of 2




with the Clerk of the Court for the United States Bankruptcy Court for the Western District of

Michigan using the CM/ECF System, which sent notification of such filing to all attorneys and

parties of record registered electronically.

         I further certify that I served the Monthly Fee Statements by electronic mail on September

14, 2020 on: (i) BarFly Ventures, LLC, c/o Mark A. Sellers, III, mark@barflyventures.com; (ii)

Pachulski Stang Ziehl & Jones LLP (Attn. John Lucas), jlucas@pszjlaw.com; (iii) Warner

Norcross + Judd LLP (Attn. Elisabeth M. Von Eitzen), evoneitzen@wnj.com; (iv) the United

States Trustee (Attn. Michael Maggio), michael.v.maggio@usdoj.gov; (v) Rayman & Knight

(Attn: Steve Rayman), slr@raymanknight.com; and (vi) Paul Hastings LLP (Attn: Nathan S.

Gimpel), nathangimpel@paulhastings.com.

                                               Respectfully submitted by,

Dated: September 14, 2020                      JAFFE RAIT HEUER & WEISS, P.C.

                                               By:    /s/ Paul R. Hage
                                               Paul R. Hage (P70460)
                                               27777 Franklin Road, Suite 2500
                                               Southfield, MI 48034
                                               (248) 351-3000
                                               phage@jaffelaw.com

                                               -and-

                                               SUGAR FELSENTHAL GRAIS &
                                               HELSINGER, LLP

                                               Michael A. Brandess
                                               Elizabeth Vandesteeg
                                               30 N. LaSalle Street, Suite 3000
                                               Chicago, IL 60602
                                               (312) 704-9400
                                               mbrandess@sfgh.com
                                               evandesteeg@sfgh.com

                                               Counsel for the Official Committee of Unsecured
                                               Creditors of Barfly Ventures, LLC



                                                  2
4959043.v1
